Citation Nr: 1003795	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
including cervical strain.

2.  Entitlement to service connection for a back disability, 
including low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1990 and from April 13, 1996 to April 27, 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran testified in November 2009 before the undersigned 
Veterans Law Judge in a Travel Board Hearing.  A copy of the 
hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's neck disability had its onset in service 
and is etiologically related to his active service.

2.  The Veteran' back disability did not have onset in 
service and is not otherwise etiologically related to his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Cervical Strain

Service treatment records are absent for any complaints of or 
treatment for a cervical strain.  However, a statement of 
medical examination and duty status from April 20, 1996 
indicated that the Veteran was being treated for a laceration 
on his chin.  The Veteran recalled that he was utilizing the 
latrine when he slipped and fell on his chin, causing a 
laceration to his chin.  He also chipped his tooth.  The 
Veteran was seen by the unit medics and transported to the 
emergency room for further examination and treatment.  Once 
there, the Veteran had 3 stitches to his chin.

This incident occurred while the Veteran served in the Army 
National Guard with a period of Active Duty for Training 
(ACDUTRA) from April 13, 1996 to April 27, 1996.  The term 
"active military, naval, or air service" includes active 
duty and any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6 (2009).  "Active 
military, naval, or air service" also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty or from 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
Id.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Thus, the Board notes that the Veteran's injury was indeed 
incurred while on active duty and the first requirement to 
establish service connection has been satisfied.

In February 2008, a letter was submitted to the RO from the 
Veteran's private physician, Dr. "R.M."  Dr. R.M. indicated 
that the Veteran has been his patient since August 2000.  
Over the last several years, the Veteran has had intermittent 
and significant neck pain.  Dr. R.M. stated that the 
Veteran's pain is both in keeping with and likely a result of 
a fall which he sustained in April 1996 while in active duty.  
Dr. R.M. explained that this was a fall where the Veteran was 
unable to get his hands in front of him as he fell forward, 
striking his chin on the ground.  The accident resulted in a 
laceration both internal and external of the chin, including 
dental trauma, and his current exam referenced by Dr. R.M. 
suggested that his decrease in range of motion is consistent 
with the injury resultant at that time.

Ultimately, Dr. R.M. stated that he "simply wanted to draw 
the connection between [the Veteran's] injury and his current 
symptoms as they likely do arise out of the 1996 injury while 
on duty."

This opinion provides favorable evidence to the Veteran's 
claim as it establishes the requisite nexus between the in-
service injury and the Veteran's current neck condition.

The Veteran underwent a VA examination of his spine in May 
2008.  The examiner noted that the Veteran did not report any 
upper or lower back strain following his fall in April 1996.  
He also stated that he found no evidence that would suggest 
that the Veteran had a cervical strain that occurred at the 
same time.  Therefore, the examiner opined that "it is less 
than likely that [the Veteran's] cervical neck pain and 
stiffness are directly second to his fall in 1996.  It was 
not aggravated by his fall in 1996 because it was not present 
in 1996; per the Veteran's report, he had no prior neck 
pain."

In an addendum to the May 2008 examination report, the 
examiner explained that after reviewing the Veteran's 
cervical spine and lumbar spine X-rays, the Veteran does have 
disk degeneration, with disk space narrowing at the C5-6 and 
C6-7 levels on the cervical spine X-ray.  He stated that the 
X-rays themselves do not indicate that there was an acute 
injury, as suggested by the Veteran's report.  The examiner 
noted that it was would be speculation as to when the 
abnormalities in the cervical spine, as indicated by the X-
ray, occurred.  He added that based on the available 
information and review of the note, the diagnoses and the 
findings are not changed (from the May 2008 examination 
report).

This is probative evidence against the Veteran's claim for 
service connection as it does not establish a relationship 
between the Veteran's April 1996 injury and his current neck 
condition.

The record reflects that there is both favorable and 
unfavorable evidence for the Veteran's claim, specifically 
Dr. R.M.'s letter from February 2008 and the VA examination 
from May 2008.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Here, the Board finds that since there is an approximate 
balance of positive and negative evidence of record, the 
benefit of the doubt must be awarded to the Veteran.  
Accordingly, the Board finds that the Veteran has presented 
sufficient evidence to establish an inservice injury, a 
current disability, and a nexus between the injury and the 
Veteran's current disability.  Entitlement to service 
connection for a cervical strain must be granted.

The nature and extent of the Veteran's cervical strain/neck 
disability are not before the Board at this time.


Low Back Strain

Service treatment records are absent for any complaints of or 
treatment for a low back strain.  As discussed above, 
however, the Veteran had an accident in April 1996, falling 
on his chin.  The Veteran contends that his current back 
condition is due to his fall while in service.

As noted above, the Veteran's private physician, Dr. R.M. 
submitted a statement to the RO in February 2008.  While Dr. 
R.M. addressed the Veteran's neck condition, he made no 
comments and gave no opinion as to any back condition.

The Veteran underwent a VA examination in May 2008.  The 
examiner noted that the Veteran complained of pain in his low 
back since 2006, 10 years after the accident in April 1996 
and since separation from active service.  The Veteran 
reported no lower back pain following his accident and there 
was no notation of any treatment other than his primary care 
physician's note suggesting that he has had some back pain.  
The examiner opined that there is "no rationale or evidence 
to suggest that [the Veteran] had a lower back strain related 
to falling forward and lacerating his chin and chipping his 
tooth.  Therefore, it is less than likely...As far as service 
connection, I find no evidence to suggest that the veteran's 
upper or lower back pain is the direct result of his fall in 
1996 or that there was any aggravation fro the fall related 
to these conditions."

The examiner noted (in his May 2008 addendum) that the 
Veteran's lumbar X-ray revealed L4 and limbus vertebra and 
minimal narrowing at L5-S1.  As noted above, he stated that 
the X-rays themselves do not indicate that there was an acute 
injury, as suggested by the Veteran's report.  that it was 
would be speculation as to when the abnormalities in the 
lumbar spine, as indicated by the X-ray, occurred.  He added 
that based on the available information and review of the 
note, the diagnoses and the findings are not changed (from 
the May 2008 examination report).

This is highly probative evidence against the Veteran's claim 
for service connection as it does not establish a 
relationship between the Veteran's April 1996 injury and his 
current back condition.

Only the Veteran's own contention, that his current back 
condition is due to his April 1996 injury in active service, 
stands in favor of his claim.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.  Similarly, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran's contention regarding a 
relationship between his claimed disability and his in-
service injury are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Thus, his contentions are 
not competent medical evidence of the cause of this claimed 
disability and provide only limited probative weight in 
support of this claim. 

The Board notes that the Veteran is competent to state that 
he has had pain in is back since his discharge from service 
approximately 14 years ago.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the 
positive evidence (his statements) must be weighed against 
the evidence against this claim (the service treatment 
records, the post-service treatment records and the VAX), all 
of which provide, as a whole, highly probative evidence 
against this claim, indicating a problem that began years 
after service with no connection to service.  The fact that 
he failed to note this problem until years after service only 
provides probative evidence against this claim that he has 
had a back condition for 14 years.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for a low back strain, and his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2007.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a Travel Board Hearing before the undersigned in November 
2009, the Veteran testified that there were outstanding 
treatment records from Dr. R.M.  He stated that treatment 
began in 1998.  Hearing transcript at 9.  The Veteran waived 
RO consideration of this evidence, which was submitted in 
November 2009.  The earliest date of treatment records from 
Dr. R.M. is from August 2000.  Indeed, in a statement 
submitted to the RO in February 2008, Dr. R.M. indicated that 
the Veteran had been his patient since 2000.  

While the Veteran testified that his records from Dr. R.M. 
date back to 1998, the Board finds that all documents from 
Dr. R.M.'s treatment are of record and any attempt to obtain 
other records would be futile.  Further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for a neck disability is 
granted.

Entitlement to service connection for a back disability, 
including low back strain, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


